Citation Nr: 0509353	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for adrenal myelodystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claim was previously before the Board, and in a 
July 2003 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have adrenal myelodystrophy that 
is etiologically related to active service. 


CONCLUSION OF LAW

Adrenal myelodystrophy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2002 statement of the case and a 
supplemental statement of the case issued in August 2003, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a May 2001 letter, prior to the initial adjudication of 
the veteran's claim, and in a subsequent letter issued in 
February 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private and VA outpatient treatment reports.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2002 personal hearing; lay 
statements; service medical records; and private and VA 
outpatient treatment reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
endocrinopathies, are entitled to service connection when 
such disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2004).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-
90.  A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
adrenal myelodystrophy.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of in-service adrenal 
myelodystrophy, the veteran's service medical records contain 
no complaints, treatment, or diagnoses of adrenal 
myelodystrophy.  In addition, the February 1991 Report of 
Medical Examination, noted that the veteran's lower 
extremities and endocrine system were "normal."  Moreover, 
examinations conducted in March 1993, May 1993, and May 1998 
all indicated that the veteran's lower extremities and 
endocrine system were "normal." 

With respect to evidence of a current disability, a September 
1996 VA report noted the veteran's complaints of difficulty 
walking, balance problems, and loss of strength in his 
extremities.  An X-ray of the spine showed degenerative disc 
disease of the cervical and lumbar spines.  There was no 
evidence of thoracic cord compression but there was 
questionable atrophy involving the thoracic cord.  An MRI of 
the brain showed white matter disease with various 
possibilities in the differential diagnosis including 
leukodystrophy, demyelinating disease, encephalitis or 
ischemia.  

An October 1996 VA treatment report noted that the veteran 
had a 5-year history of a slowly progressive disorder of 
myelopathy and peripheral neuropathy that had been diagnosed 
as adrenal myelodeuropathy.  It was noted that the veteran's 
disorder was genetic, X-linked, and progressive.  A separate 
October 1996 VA treatment report noted that the veteran had a 
subacute gait disorder first noted after separation from 
service when he "'still walked like he was on the ship.'"  
The veteran reported clumsiness, catching his toes, and 
imbalance.  He also reported mild erectile and ejaculatory 
problems, but no other autonomic problems.  Nerve conduction 
studies were consistent with demyelinating motor neuropathy 
and an MRI showed bilateral symmetric mostly posterior 
demyelination and thoracic cord atrophy.  

During VA outpatient treatment from 1996 to 2003, he was 
diagnosed with adrenal myelodystrophy and 
adrenomyeloleukodystrophy on several occasions.  In March 
2002 it was noted that a prior workup showed a test for long 
chain fatty acids and that the abnormal limits were 
consistent with the biochemical abnormality 
adrenomyeloleukodystrophy.  It was noted that his sister had 
been referred for genetic counseling. 

In May 2001 treatment reports, S.G., M.D. stated that the 
veteran had complained of fatigue, shakiness, numbness, and 
weakness of the legs.  Following an examination and a review 
of radiological studies, the veteran's diagnoses were 
consistent with adrenal leukoencephalopathy.  A neurological 
examination was otherwise unremarkable.  

In a June 2002 statement, J.B. asserted that he had worked 
with the veteran on several occasions and noticed that he had 
a hard time keeping his balance.  He also saw him stumble and 
fall.  

With respect to an objective medical opinion linking the 
veteran's adrenal myelodystrophy to active service, the Board 
finds no opinions in the record.  While the October 1996 VA 
treatment report noted that the veteran had a 5-year history 
of a slowly progressive disorder that had been diagnosed as 
adrenal myelodeuropathy, it was also noted that the disorder 
was genetic and slowly progressive.  It was not noted that 
the disorder began during active service or was manifest to a 
compensable degree within one year of discharge from service.  
In addition, a separate October 1996 VA treatment report 
indicated that the veteran had a subacute gait disorder 
"first noted after discharge."  Finally, while Dr. G. 
treated the veteran for adrenal leukoencephalopathy, the 
etiology of the veteran's disorder was not discussed.  

While the veteran has been diagnosed with adrenal 
myelodystrophy and adrenomyeloleukodystrophy on several 
occasions, no medical professional has offered an opinion as 
to its etiology or commented on the veteran's active service, 
except for the October 1996 VA treatment report indicating 
that the veteran's disorder was genetic.  In sum, the veteran 
has submitted no medical evidence showing that his adrenal 
myelodystrophy is related to active service.  In addition, at 
his June 2002 personal hearing, he indicated that he first 
sought treatment for the disorder in 1995, four years after 
separation.  Absent a medical opinion linking the veteran's 
current adrenal myelodystrophy, service connection is not 
warranted and the veteran's claim must be denied.  

To the extent that the veteran contends that he has adrenal 
myelodystrophy that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for adrenal myelodystrophy is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


